DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11, 12, 14, 20, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 8, 9, 11, and 12, the claims recite that the emergency response center is “configured to” perform various functions.  Claim 13 clarifies that the center can be such things as a 911 call center or a hospital.  It is unclear if the “configured to” language requires that the emergency response center is a completely automated/computerized element wherein the functions are carried out without human intervention or whether human intervention can be an included aspect of the functionality.
In regards to claim 14, “a service center” is inferentially included, rendering it unclear whether this is a required structural element in the system claims.  Further, it is unclear if the “configured to” language requires that the center is a completely automated/computerized element wherein the functions are carried out without human intervention or whether human intervention can be an included aspect of the functionality.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-16, 18, 20-29, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuysserkani (US 2011/0060378, hereinafter “Tuysserkani”) in view of LaLonde et al. (US 2009/0058635, hereinafter “LaLonde”).
In regards to claims 1 and 23, Tuysserkani discloses a medical device management system (Fig. 1), the system comprising: a defibrillating apparatus (12) comprising: a plurality of electrodes configured 
It is the examiner’s understanding that access to a cellular telephone network inherently requires a network password and a unique unit identifier for the device in the form of a telephone number (see par. 0078 “the telephone number of the wireless modem” and, e.g., “SIM card” and “MSISDN” Wikipedia pages cited herewith), Tuysserkani expressly discloses “analyz[ing] authentication information such as encrypted credentials to enable it to confirm that the AED is a trusted device and that an activation message from it can be trusted” (par. 0079; strongly implying the requirement of a 
In regards to claims 2-5, 24, and 25, Tuysserkani expressly discloses that the messages are sent via text message to a cellular telephone (par. 0052), but does not expressly disclose that such cellular phone has a user interface that displays the sent and received messages from a particular sender.  However, it was notorious in the art of cellular telephones at the time the invention was made to provide a user interface that displays the sent and received messages from a particular sender to provide the predictable results of allowing a user to quickly and easily retrieve conversations from a particular text messaging contact.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tuysserkani by providing a user interface that 
	In regards to claims 6-13, 26, and 27, the system further comprises an emergency response center (28 and/or Fig. 4) configured to receive both text messages from the communication unit of the defibrillator via the secured wireless network (par. 0034); and provide instructions based on the message, send instructions to a caregiver based on the messages (Fig. 4; pars. 0051-54).  Further, the emergency response center can include a 911 call center or hospital (pars. 0034, 0050 and 0054).
	In regards to claim 14, the communication unit is configured to send periodic text messages regarding a status of the defibrillating apparatus at predetermined intervals (pars. 0075-0077), and (a human-staffed) service center is configured to determine whether the periodic text messages were received and identify a failure accordingly (par. 0077 -- the service center is configured to allow a service provider to monitor a decreasing battery charge level and subsequent cessation of text messages to determine failure).
	In regards to claims 15, 16, 28, and 29, the defibrillating apparatus further includes a GPS unit that generates location data and sends this data to the handheld device (par. 0031).
	In regards to claim 18, the defibrillator monitors ECG in real-time (par. 0053 -- the examiner is considering this “real time” because it reflects the current state of the patient.  There is no requirement of “real time” communication of the ECG to the server as it is being acquired).
	In regards to claims 20 and 31, the caregiver includes an emergency medical technician (par. 0052; “emergency response team”).
	In regards to claims 21 and 22, the defibrillator is an AED (par. 0051), which is a “professional defibrillator” because it can also be operated by a professional.
Claims 17 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuysserkani and LaLonde, and further in view of Parker et al. (US 6,321,113, hereinafter “Parker”).  .
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuysserkani and LaLonde, and further in view of Matos (US 7,769,465, hereinafter "Matos"). Tuysserkani discloses the essential features of the claimed invention except for receiving image information from a camera and sending the image information.  However, Matos teaches that it was known to provide AEDs with cameras to receive images and sending those images via message to a centralized location (col. 13, lines 30-44) to provide the predictable results of allowing a medical professional to monitor the treatment. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tuysserkani by not only sending ambient noises as disclosed in paragraph 0029, but also ambient images as taught by Matos to provide the predictable result of allowing a medical professional to better monitor the treatment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Klassen et al. (US 2006/0128404) is one of many teaching of the state-of-the-art of text messaging user interfaces at the time of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688.  The examiner can normally be reached on M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.